Citation Nr: 1037354	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-24 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to a back disability.

3.  Entitlement to pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 
1974.

These matters come before the Board from April 2006 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  In a rating decision of that date, the RO 
denied entitlement to service connection for a back disability 
and a bilateral knee disability.  In its notification letter, the 
RO also denied entitlement to non-service-connected pension 
benefits.

In his July 2007 substantive appeal (VA Form 9), the Veteran 
requested a Travel Board hearing.  He subsequently changed this 
request to one for an RO hearing and one was scheduled for 
October 2007.  The hearing was rescheduled for December 2007 at 
the Veteran's request, and he did not appear or request another 
rescheduling.  His hearing request is therefore considered 
withdrawn.  38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  A disability of the back did not manifest in service or for 
many years thereafter, arthritis did not manifest within the one 
year presumptive period, and a current back disability is not 
related to service.

2.  To the extent that he claims service connection for a 
bilateral knee disability on other than a secondary basis, the 
Veteran does not have a current disability of either knee that is 
related to service.

3.  The Veteran has not established that he and his wife are 
estranged, and the veteran's countable annual income for VA 
purposes has been in excess of $13,309.00 at all times relevant 
to this appeal.



CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service and degenerative changes of the back (arthritis) may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  A disability of either knee was not incurred in or aggravated 
by service, and is not related to a service connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310.

3.  The denial of pension benefits on the basis that countable 
income exceeded the legal income limitations was proper.  38 
U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.60, 
3.271, 3.272, 3.660 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In May and August 2005 letters, the RO notified the Veteran of 
the evidence needed to substantiate the claims for service 
connection for back and bilateral knee disabilities.  In a June 
2006 letter, the RO notified the Veteran of the evidence needed 
to substantiate his claim for non-service-connected pension.  
These letters also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the May 2005 and June 2006 letters complied 
with this requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claims, in a March 2006 letter.

As discussed below, the Veteran indicated that he was exposed to 
gas and other substances during service, and the RO developed the 
claim for such exposure as well as exposure to herbicides.  In an 
attachment to his July 2007 Form 9, the Veteran indicated that he 
never served in Vietnam and was never exposed to herbicides, and 
that he was claiming service connection for a back disability on 
a direct incurrence basis and service connection for bilateral 
knee disabilities secondary to his back disability.  The RO did 
not inform the Veteran how to establish service connection on a 
secondary basis.  However, as the claim for service connection 
for a back disability is being denied and the Veteran is not 
service connected for any other disability, his claim for service 
connection for a bilateral knee disability on a secondary basis 
must be denied as a matter of law, and the VCAA's notification 
requirements do not apply to this aspect of the claim.  38 C.F.R. 
§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of 
law, entitlement to the benefit claimed cannot be established).

 The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  The RO also requested information regarding 
radiation and asbestos exposure from the National Personnel 
Records Center (NPRC), and was informed that the information 
requested was not a  matter of record.  In any event, as 
discussed below, the Veteran subsequently disavowed a claim on 
such basis.

The Veteran was not provided with a VA examination.  Under the 
VCAA, VA must provide an examination when there is (A) competent 
evidence of a current disability that (B) may be associated with 
service, but (C) there is insufficient medical evidence to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  Recently, the 
Federal Circuit has addressed the appropriate standard to be 
applied in determining whether an examination is warranted under 
this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 
2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), 
the Federal Circuit held that while there must be "medically 
competent" evidence of a current disability, "medically 
competent" evidence is not required to indicate that the current 
disability may be associated with service.  Colantonio, 606 F.3d 
at 1382; Waters, 601 F.3d at 1277.  On the other hand, a 
conclusory generalized lay statement suggesting a nexus between a 
current disability and service would not suffice to meet the 
standard of subsection (B), as this would, contrary to the intent 
of Congress, result in medical examinations being "routinely and 
virtually automatically" provided to all veterans claiming 
service connection.  Waters, 601 F.3d at 1278-1279.

No examination was required for the claim for service connection 
for the bilateral knee disability, because there is no competent 
evidence of a current disability.  Neither the VA and private 
treatment records, nor the Veteran's statements, which allege 
that his back has caused his knees to not function properly but 
did not identify a particular disability, establish that he has a 
current disability of either knee.  Moreover, as shown below, 
there is no evidence that any current knee symptoms may be 
associated with service other than, possibly, a conclusory 
generalized lay statement.  In addition, as the Veteran has 
advanced a theory of service connection on a secondary basis with 
regard to this disability and it is being denied as a matter of 
law, the assistance provisions of the VCAA are inapplicable.  
38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue 
assistance with regard to a claim requesting a benefit to which 
the claimant is not entitled as a matter of law).  As to the 
claim for service connection for a back disability, while there 
is medically competent evidence of a current disability, there is 
no evidence that any such disability may be associated with 
service other than the general conclusory statements of the 
Veteran that such disability is associated with an in-service 
back injury.  For the reasons below, the Board finds the 
Veteran's statements regarding the in-service back injury not to 
be credible.  Consequently, they do not provide a basis for a VA 
examination, even assuming that they are more than conclusory 
generalized lay statements.  As to the claim for non-service-
connected pension, no examination is warranted because the 
Veteran has not satisfied the income requirements and the 
question of whether he is totally disabled for pension purposes 
need not be reached.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for back and 
bilateral knee disabilities and for a non-service-connected 
pension are thus ready to be considered on the merits.


Analysis

Service Connection Claims

As an initial matter, the Board notes that the Veteran did not 
engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are presumed 
to have been incurred in service if they manifested to a 
compensable degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

As indicated above, while the Veteran's claim was initially 
interpreted to involve theories of exposure to chemicals, 
radiation, and herbicides, the Veteran clarified the basis of his 
claims in an attachment to his July 2007 substantive appeal.  In 
that document, he initially indicated that his "back condition 
and both knees were injured" in service.  He subsequently 
indicated that his bilateral knee disability was due to his back 
disability, writing, "I was never injured with my knees, however 
my back has caused my knees to not function properly and I suffer 
daily."  The Board must review all issues reasonably raised from 
a liberal reading of all documents in the record.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  As discussed below, the 
only issues reasonably raised by the evidence of record including 
the Veteran's statements are entitlement to service connection 
for a back disability on a direct incurrence basis and to a 
bilateral knee disability secondary to a back disability, and the 
Board will address these theories in turn.  The Board will also 
address entitlement to service connection for a bilateral knee 
disability on a direct incurrence basis.

The Veteran has been presented with multiple back diagnoses, 
including degenerative changes.  His claim for service connection 
for these disabilities must be denied because the probative 
evidence reflects that a disability of the spine did not manifest 
in service, arthritis did not manifest within the one year 
presumptive period, and no currently diagnosed back disability is 
related to service, and the Veteran's lay statements to the 
contrary are not credible.

There is no evidence of any complaint, treatment, or diagnosis of 
a disability of the back in the STRs.  The November 1974 
separation examination report indicates that examination of the 
spine was negative.  In the November 1974 report of medical 
history, the Veteran indicated that he did not have and had never 
had recurrent back pain.
The first post-service treatment records relating to the back are 
contained in Dr. Gore's May 1992 orthopedic consultation report, 
which indicates that the Veteran was referred for the 
consultation in connection with injuries sustained in the course 
of employment.  Significantly, the Veteran indicated to Dr. Gore 
that he had "a long history of low back pain beginning 
approximately ten years ago," (i.e., 1982) at a time when he was 
performing heavy lifting as part of his job.  The Veteran also 
indicated that he felt low back pain in June 1991 while working.  
Long Beach Medical Clinic supplemental medical and status reports 
dated May through August 1992 indicate a date of injury of June 
1991, and indicate that the Veteran is not disabled from regular 
work but that he should avoid heavy lifting.  After reviewing the 
Veteran's medical history and examining him, Dr. Gore diagnosed 
spondylolisthesis with probable instability, not industrially 
related, low back pain secondary to aggravation of the above due 
to work, and no evidence of disc herniation.  He explained that 
the Veteran had spondylolysis and spondylolisthesis due to 
congenital defects in the area of the pars interarticularis 
leading to progressive instability aggravated by bending and 
lifting.  Dr. Gore concluded that the Veteran had a preexisting 
condition that was aggravated by his job, and that his 
disabilities would preclude him from heavy lifting.  He 
attributed 75 percent of the Veteran's "current clinical 
presentation" to the natural progression of his preexisting non-
work related spondylolysis, and the remaining 25 percent to the 
work-related injury.

Dr. Gart prepared an August 1992 comprehensive medical legal 
consultation report.  The Veteran again recounted his June 1991 
work-related injury, and indicated that he experienced lower back 
pain approximately 10 years previously related to a specific work 
injury.  In the personal history, the Veteran's military service 
was noted, but no in-service injury was referenced therein.  
After examining the Veteran, Dr. Gart diagnosed acute, subacute, 
and chronic musculoligamentous sprain of the lumbar spine, now 
chronic, spondylolisthesis, and multilevel degenerative disc 
disease with associated moderate to severe degenerative changes 
of the facet joint at L5-S1, and moderate to severe narrowing at 
the neural foramina, bilaterally.  He opined that the Veteran's 
back symptoms were directly related to his June 1991 work injury.  
Dr. Gart noted that the Veteran was asymptomatic with regard to 
the lumbar spine prior to his June 1991 injury, and that 
spondylolisthesis with underling spondylolysis is preexistent and 
can be asymptomatic until a supervening soft tissue injury 
occurs, which causes spasm, pain, and radicular symptoms.  He 
concluded that the Veteran's back disability was the result of 
work incurred injuries.  He also concluded that the Veteran fully 
recovered from his first work-related back injury 10 years 
previously, and was totally asymptomatic until the time of his 
more recent, June 1991 injury.  Therefore, according to Dr. Gart, 
if the Veteran had not sustained the June 1991 injury, the 
Veteran would not have been experiencing any type of lower back 
pain or disability, because there is no such thing as natural 
progression of spondylolysis in terms of pain or symptoms and the 
majority of patients with such findings are asymptomatic.

In addition, Dr. Sanders prepared a January 1993 orthopedic 
report.  The Veteran indicated to Dr. Sanders that he first 
injured his back in 1980, and remembered having an injury while 
lifting at that time.  The Veteran also noted his June 1991 
injury.  After reviewing the Veteran's medical history and 
examining him, Dr. Sanders diagnosed chronic residuals of 
mechanical low back pain, and also noted degenerative facet 
disease in the lumbar spine and spondylolisthesis.  Dr. Sanders 
also indicated that the Veteran's back disabilities appeared 
reasonably related to his June 1991 work activities, and 
considered his disability at that time to be industrial in 
nature.  

The above evidence reflects that between May 1992 and January 
1993, three private physicians who reviewed the Veteran's medical 
history to that point and examined him, concluded that his then 
current back disabilities were due to his post service work 
related injuries.  As each of the physicians explained the 
reasons for their conclusions, their opinions are entitled to 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning).  The physicians did 
not specifically address whether the Veteran's back disabilities 
were related to service, but this was because the Veteran 
specifically indicated that his first symptoms were approximately 
ten years previously, which was many years after service.  
Moreover, the Veteran indicated to Dr. Gart that he served in the 
military from 1971 to 1974, but did not mention an in-service 
injury.  Therefore, the lack of consideration of in service 
origin of the Veteran's back disability does not reduce the 
probative value of these three opinions.

There are no contrary medical opinions as to the etiology of the 
Veteran's back disability in the evidence of record.  The records 
from the LBJ Tropical Medical Center contain notes regarding back 
disabilities but no etiological opinions.

The Board must also consider the Veteran's statements.  As noted, 
the Veteran indicated that he sustained an in-service back injury 
but did not seek treatment for it.  The Veteran also attributed 
his current back disabilities to his in-service back injury, but 
did not specifically indicated that he experienced continuity of 
back symptomatology.  The Board finds that the Veteran's 
statements regarding an in-service back injury are not credible, 
because they conflict with all of the other evidence of record.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (lay witnesses are competent to testify to observations, 
but their testimony must be weighed against the other evidence of 
record).  Specifically, the Veteran denied recurrent back pain at 
separation and indicated repeatedly during private examinations 
between 1992 and 1993 that he first experienced back pain in 
connection with work-related injuries.  It was not until he was 
seeking VA benefits that the Veteran identified an in-service 
origin of his back pain.  The Board finds that the Veteran's 
contemporaneous statements and earlier post service statements 
made during examinations are more credible than those made during 
the course of his claim for benefits.  His statements as to an 
in-service back injury are therefore not credible and do not 
warrant a different result.

Moreover, to the extent that the Veteran implicitly indicated 
that he experienced continuity of back symptomatology, this too 
is contradicted by the evidence of record including the Veteran's 
prior statements indicating no back pain at separation and his 
statements that his back pain began in connection with work-
related injuries.  Any statements as to continuity of 
symptomatology are therefore not credible.  As to the Veteran's 
assertions that a current back disability is related to service, 
to the extent that he is competent to testify on this etiological 
question, the specific and reasoned opinions of the trained 
health care professionals discussed above are more probative than 
the general lay assertions of the Veteran in this regard.

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for a back disability.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

As to the claim for service connection for a bilateral knee 
disability, the Veteran appeared to indicate in the attachment to 
his substantive appeal that he was making this claim on a 
secondary basis only ("I was never injured with my knees, 
however my back has caused my knees to have to adjust and thus 
messed up the entire structure of my body").  This theory of the 
claim must be denied as a matter of law because service 
connection for a back disability has been denied and the Veteran 
has not been granted service connection for any other disability.  
See 38 C.F.R. § 3.310(a) (providing for service connection for a 
disability only where such disability is proximately due to or 
the result of a disease or injury that is already service- 
connected); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

To the extent that the issue of service connection for a 
bilateral knee disability on a direct incurrence basis has been 
raised, a necessary element for establishing a claim for service 
connection on any basis is the existence of a current disability.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
section 1110 of the statute requires the existence of a present 
disability for VA compensation purposes); see also Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  The presence of a disability at the time of 
filing of a claim or during its pendency warrants a finding that 
the current disability requirement has been met, even if the 
disability resolves prior to the Board's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The 
Veteran filed his claim for service connection for a bilateral 
knee disability in September 2005.  Service connection for this 
disability must be denied on a direct incurrence basis because 
there is no competent evidence of such disability since that 
time.  None of the LBJ Tropical Medical Center or private 
treatment records submitted or dated during the appeal period 
indicates that there is a disability of either knee.  Moreover, 
in his written statements the Veteran did not identify a 
particular knee disability, but, rather, indicated generally that 
his knees did not function properly.  In addition, there were no 
notations of complaints, treatment, or diagnosis of either knee 
in the STRs, and the Veteran indicated on the November 1974 
report of medical history that he did not have and had never had 
a trick or locked knee, lameness, or bone, joint, or other 
deformity.  Thus, to the extent that the issue of service 
connection for a bilateral knee disability is raised by the 
evidence of record, this claim must be denied because of the lack 
of a current disability and lack of relationship between any 
current knee symptoms and service.

The Board again notes that it has considered the lay statements.  
However, with regard to a current knee disability, the lay 
evidence is so vague as to not establish a disease, injury or 
disability.  Reporting that the knees do not work right is 
inadequate to establish the existence of a disability; rather, it 
is a conclusory generalized lay statement.  The Veteran did 
reference certain treatment.  However, the Board's review of the 
record reflects that there was a notation of sciatica, rather 
than a knee disability.  To the extent that the Veteran meant to 
claim service connection for sciatica, that impairment is part 
and parcel of the already denied claim for service connection for 
a back disability.

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for a bilateral knee 
disability.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.

Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (non-service-
connected) pension is a benefit payable by VA to a veteran of a 
period of war who is permanently and totally disabled from non-
service-connected disability not the result of the veteran's 
willful misconduct.  Martin v. Brown, 7 Vet. App. 196, 198 
(1994).  One prerequisite to entitlement is that the veteran's 
income not exceed the applicable maximum pension rate specified 
in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 
3.3(a).

Payments of VA pension benefits are made at a specified annual 
maximum rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. § 1521.  In determining countable 
income, all payments of any kind or from any source will be 
included unless specifically excluded by law or regulation.  38 
U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.262, 3.272.  A veteran's 
"annual income" includes his annual income and the annual income 
of his dependent spouse.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 
3.23(d)(4).

If the veteran is married and living with or reasonably 
contributing to the support of a spouse, the rate payable shall 
be reduced by the amount of the veteran's annual income and the 
amount of annual income of the spouse.  38 U.S.C.A. § 1521.  For 
the purposes of determining entitlement to pension a person shall 
be considered as living with his or her spouse even though they 
reside apart unless they are estranged.  38 C.F.R. § 3.60.  A 
veteran's spouse who resides apart from the veteran and is 
estranged from the veteran may not be considered the veteran's 
dependent unless the spouse receives reasonable support 
contributions from the veteran.  38 C.F.R. § 3.23(d)(1).

The Veteran's appeal essentially arises from the RO determination 
that his income exceeds the maximum annual disability pension 
limit.  The limit for a veteran with 1 dependent was $13,309 at 
the time the Veteran filed his claim.  A dependent is defined as 
a veteran's spouse or child.  38 C.F.R. § 3.23(d).  Only if a 
spouse is estranged from a veteran is she not considered a 
dependent, unless she receives reasonable support contributions 
from the Veteran.

In his April 2005 claim (VA Form 21-526), the Veteran gave the 
name and social security number of his spouse, indicated that 
they had been married in June 1979 and continued to be married, 
and that they lived together.  He also indicated that they did 
not have children.  The Veteran indicated that he did not have 
any income, and did not give information regarding his spouse's 
income.  However, a Social Security Administration (SSA) inquiry 
by the RO revealed that the Veteran's spouse was receiving 
$1212.20 per month in SSA payments, or $14,546.00 per year as of 
December 2004.  In a subsequent, September 2005 VA Form 21-526, 
the Veteran again indicated that he was married to and lived with 
his spouse.  He indicated that he had 10 children, and that they 
were dependent children, but did not provide any additional 
information regarding these children, except to indicate that 
they did not live with him.  These children would therefore not 
be considered dependents.  See 38 C.F.R. § 3.23(d) (child not in 
custody of a veteran and not receiving support from him may not 
be considered his dependent).

In response to the RO's denial of his claim because his income, 
including his spouse's SSA payments, exceeded the annual limits, 
the Veteran wrote in a May 2006 notice of disagreement: "My wife 
and I are separated."  He indicated that they lived about 70 
miles apart, and that he received no income or financial 
assistance from her.

The Veteran's claim for pension must be denied based on his 
excess countable income in the form of the SSA payments to his 
spouse, for the following reasons.  First, the Veteran twice 
indicated in VA claim forms that he lived with his wife.  It was 
only after he was informed that his spouse's income caused him to 
exceed the income limitations, rendering him ineligible for non-
service-connected pension that he indicated that they did not 
live together.  The Board finds the Veteran's earlier statements 
made in connection with his claim to be more credible than those 
made in response to the denial of his claim because the later 
statements were made when the Veteran knew that his spouse's 
income would render him ineligible for a non-service-connected 
pension.  Thus, the Veteran's statement that he and his wife do 
not live together is not credible, and the Board will not 
discount her income based on this statement.

Moreover, the Veteran did not indicate that he and his wife were 
estranged.  The regulations specifically provide that, for the 
purposes of determining entitlement to pension, a person is 
considered as living with his spouse even though they reside 
apart, unless they are estranged.  38 C.F.R. § 3.60.  At the time 
of the Veteran's claim, the Adjudication Manual defined a couple 
as "estranged" if they lived apart because of marital discord.  
M21-1, Part IV, 16.26 (b)(5).  The Veteran has not indicated that 
he and his wife live apart because of marital discord.  
Consequently, even if the Veteran and his spouse do not live 
together, the Veteran has not established that they are estranged 
and that her income should not be counted for pension purposes.  
See 38 U.S.C.A. § 5107(a) (except as otherwise provided by law, a 
claimant has the responsibility to present and support a claim 
for benefits under VA law).

As the Veteran's countable income exceeded the legal limit at the 
time he filed his claim and there is no credible evidence 
indicating either a reduction in his spouse's income or 
estrangement warranting the discounting of her income, the 
Veteran's claim for pension must be denied.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert,1 Vet. App. at 53.

ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to a back disability, is denied.

Entitlement to pension is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


